DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/6/2022 has been entered.

Response to Amendment
Applicant’s amendment and corresponding arguments, filed 4/6/2022, has been reviewed and considered.  Claims 1-2, 16, and 21-22 have been amended, claims 19, 23 and 24 have been canceled and claims 25-36 have been added.  Therefore, claims 1-3, 6, 16, 20-22 and 25-36 are currently pending.  Applicant’s amendment to independent claims 1 and 16 is considered sufficient in overcoming the prior art rejections of the previous Office Action.  Any remaining arguments are considered moot as not applying to the current prior art rejection.  This Office Action is considered a Non-Final Rejection after the filing of the RCE dated 4/6/2022.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the garment being in a folded state wherein the garment supporting means is threaded through at least two loops of the garment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 36 is objected to because of the following informalities:  Within claim 36, the applicant recites that “the flexible tie is formed as a loop and is secured by threading through a belt loop of the garment”; however, parent claim 35 states that “the flexible tie is attached to a waistband region of the garment”.  Is the belt loop considered part of the claimed “waistband region” (current interpretation for the purpose of this Office Action)?  If the applicant’s claim 36 is based on the embodiment of figure 4 and claim 35 is based on the embodiment of figure 3, such would result in both 35 U.S.C. 112(a) and (b) rejections considering the originally filed disclosure does not support both embodiments combined together.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the applicant recites “A method of trying on a garment and hanger assembly according to claim 1”.  This recitation renders the claim indefinite because the applicant is claiming both a process and a product.  Note that a claim can only comprise one statutory class.  Additionally, note that applicant’s claim 1 is directed at a combination of a garment and hanger assembly wherein the garment is in a folded position and attached to the hanger assembly by at least two loops thereof.  Note that applicant’s process steps of claim 33 are changing the structure of the combination garment and hanger assembly, thus rendering the claim further indefinite.
Regarding claim 34, it is unclear if the claim is a separate independent claim or dependent from claim 33.  Note that the preamble of claim 34 is inconsistent from the preamble of claim 33.  Note that claiming a method of another claim as a method step therewithin is an improper dependency statement.  Is the method of claim 34 a continuation of the method of claim 33?  Is the structure of claim 1 supposed to be incorporated within claim 34?  If so, claim 34 would also have similar issues to claim 33 because of the relationship between the hanger assembly and garment as claimed within claim 1.  If not, the claim is full of lack of antecedent basis issues. 
Any remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a rejected claim.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 16, 20-22, 25, 28-29, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over COOTE (WO 2011/086376 A1) in view of FIXTURES CLOSE UP (“Belt Loop Hangers for Jeans in Retail”; 12/7/2010) and TAWIL (US 6,036,064).
Regarding claims 1 and 6, COOTE discloses a garment hanger (10) and a garment having multiple loops (pair of jeans with belt loops; Pages 3 and 7) in combination wherein the garment hanger comprising a rail engaging portion (12) and garment supporting means (16) in the form of a deformable elongate member (16), an end of the elongate member distal from the rail engaging portion comprising a first part (24) of a connection mechanism such that the deformable elongate member is threaded through at least one loop of the garment (last paragraph of page 7) and deformed back upon itself and connected to a second part (18) of the connection mechanism of the hanger to form a releasable loop that is interlinked with the at least one loop (Pages 7-8 of Spec) (Figures 1-4) (please note the use of “releasable” connection mechanisms as discussed within the third paragraph and last paragraph of page 9).  However, COOTE fails to disclose the at least one loop being at least two loops wherein the garment is in a folded state and elongate member is threaded through the at least two loops of the garment.  Note that COOTE does hint at threading a Y-shaped elongate member through at least two belt loops (fifth paragraph of page 6).  Regardless, FIXTURES CLOSE UP discloses threading at least two belt loops of a pair of jeans through a single elongate member wherein the jeans are in a folded state in order to provide a visually pleasing display to customers (note first and only figure for support).  Note that since the two belt loops of the jeans of FIXTURES CLOSE UP are brought together to be inserted and hung from the elongate member, the jeans are inherently being folded to some degree and are in a folded state as shown in the first and only figure.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have threaded the elongate member of COOTE through at least two belt loops of the jeans of COOTE wherein the jeans are in a folded state, in light of the teachings of FIXTURES CLOSE UP, in order to display the jeans in a visually pleasing manner to customers. 
Additionally, COOTE fails to disclose the garment hanger comprising an aperture and corresponding flexible tie for attaching the hanger to a garment.  TAWIL teaches a garment hanger (10) comprising an aperture (20) and a flexible tie (18, 22; “kimble tag”) that passes through the aperture and the garment in order to prevent removal of a garment from the hanger until after the garment has been purchased.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger and garment combination of COOTE with an aperture and flexible tie, in light of the teachings of TAWIL, in order to prevent removal of the garment form the hanger until after purchase (especially considering that the connection mechanism can be releasable or “two-way” as noted within the third paragraph and last paragraph of page 9 of COOTE).  
Note that the applicant’s recitations, “wherein the flexible tie has a length that enables the garment to be removed from the deformable elongate member and thereafter unfolded for trying on the garment while the flexible tie retains the garment on the garment hanger” and “wherein the releasable loop formed by the deformable member can be released to allow the garment to be unfolded and tried on and later reattached to the garment in the folded state with the deformable member reconnected by being threaded through the at least two loops of the garment, all while the flexible tie retains the garment on the garment hanger even when the releasable loop is released” are considered purely functional containing no further limiting structure.  Accordingly, the prior art reference does not have to disclose such function, but only has to be capable of providing the claimed function.  Since a distal end (28) of the flexible tie (18, 22) of TAWIL is spaced from the body of the hanger (10) a shown in figures 1-3 thereof, the flexible tie of TAWIL and thus COOTE in view of TAWIL is considered having sufficient length to allow “the garment to be removed from the deformable elongate member for trying on the garment while the flexible tie retains the garment on the garment hanger” when the loop is connected or released.  Additionally, the alternative connection members of COOTE, as discussed within the last paragraph of page 8 thereof (especially “a button and a hole”), is fully capable of allowing “the releasable loop formed by the deformable member can be released to allow the garment to be tried on and later reattached to the garment and the deformable member reconnected”.    
Regarding claim 2, COOTE discloses a lower end of the loop being formed by a flat portion of the elongated member (Fig. 4).
Regarding claim 3, COOTE discloses the rail engaging portion (12) having a span wherein the elongate member (16) has a width along its length that is less than the span of the rail engaging portion (Figures 1 and 2). 
Claim 16 is also rejected under 35 U.S.C. 103 by COOTE in view of FIXTURES CLOSE UP and TAWIL for the reasons addressed above.  Note that the applicant’s recitations, “wherein the flexible tie has a length that enables the garment to be removed from the deformable elongate member and thereafter unfolded for trying on the garment while the flexible tie retains the garment on the garment hanger” and “wherein the releasable loop formed by the deformable member can be released to allow the garment to be unfolded and tried on and later reattached to the garment in the folded state with the deformable member reconnected by being threaded through the at least two loops of the garment, all while the flexible tie retains the garment on the garment hanger even when the releasable loop is released” are not definitively reciting method steps, but appears to only be reciting function that the garment hanger assembly is capable of performing.  Accordingly the prior art reference does not have to disclose such function, but only has to be capable of providing the claimed function.  Since a distal end (28) of the flexible tie (18, 22) of TAWIL is spaced from the body of the hanger (10) a shown in figures 1-3 thereof, the flexible tie of TAWIL and thus COOTE in view of TAWIL is considered having sufficient length to allow “the garment to be removed from the deformable elongate member for trying on the garment while the flexible tie retains the garment on the garment hanger” when the loop is connected or released.  Additionally, the alternative connection members of COOTE, as discussed within the last paragraph of page 8 thereof (especially “a button and a hole”), is fully capable of allowing “the releasable loop formed by the deformable member can be released to allow the garment to be tried on and later reattached to the garment and the deformable member reconnected”.    
Regarding claim 20, COOTE discloses the elongate member (16) having a uniform width along its length (Figures 1 and 2).
Regarding claim 21, COOTE discloses the elongate member (16) having at least two predetermined weakened regions (26a, 26b, 26c) along which the elongate member deforms to from the loop (Figures 2-4).
Regarding claim 22, COOTE discloses a portion of the elongated member (16) between the predetermined weakened regions (26a, 26b) being flat and located at the lower end of the loop (Fig. 4).
Regarding claims 25, 28-29, 32 and 35 COOTE in view of FIXTURES CLOSE UP and TAWIL teach a garment and hanger assembly combination and a method of using such as discussed above.  COOTE further discloses the garment being a pair of jeans wherein the loops are belt loops as discussed above.  However, COOTE in view of FIXTURES CLOSE UP and TAWIL fails to disclose the aperture in the garment hanger being located on a portion of the deformable member and further fails to disclose the flexible tie being attached to a waistband region of the garment.  Note that determining the optimum positioning of the flexible tie in relation to the hanger and garment would be considered to only require routine skill in the art.  Regardless, note that TAWIL discloses the aperture being at a low point of the hanger and the flexible tie being attached to an upper region of the garment as shown in figure 1 thereof.  Accordingly, since the pair of jeans of COOTE is being attached to the deformable member (lowest portion) of the hanger at a waistband region (i.e. belt loops) thereof, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the aperture on a portion of the deformable member and the flexible tie being attached to the waistband and/or belt loop of the jeans, in light of the teachings of TAWIL and common knowledge in the art, in order to provide a clean look while preventing the flexible tie from catching on other hanger elements.

Claims 26-27, 30-31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over COOTE (WO 2011/086376 A1) in view of FIXTURES CLOSE UP (“Belt Loop Hangers for Jeans in Retail”; 12/7/2010) and TAWIL (US 6,036,064) and in further view of GOLD (US 5,193,676).
COOTE in view of FIXTURES CLOSE UP and TAWIL teach a garment and hanger assembly combination and a method of using such as discussed above.  COOTE further discloses the garment being a pair of jeans wherein the loops are belt loops as discussed above.  However, COOTE in view of FIXTURES CLOSE UP and TAWIL fails to disclose the flexible tie being formed as a loop.  GOLD discloses a hanger comprising a flexible tie in the form of a loop (26a, 26b, 126) in order to secure a garment (16, 100) to the hanger (32, 132) in a manner which further prevents removal thereof (i.e. no ends) (Figures 1 and 4).  Accordingly, it would have bene obvious to a person with ordinary skill in the art at the time the invention was made to have replaced the flexible tie of COOTE in view of FIXTURES CLOSE UP and TAWIL with a flexible tie which forms a loop, in light of the teachings of GOLD, in order to secure the garment to the hanger in a manner which further prevents removal thereof.  For future reference also note PEYSER (US 2008/0245827) which also discloses a flexible tie in the form of a loop.


Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732